EXHIBIT FORM OF INDEMNIFICATION AGREEMENT BETWEEN THE COMPANY AND EACH OF ITS DIRECTORS INDEMNIFICATION AGREEMENT THIS AGREEMENT, made and entered into this day of , by and between North American Galvanizing & Coatings, Inc., a Delaware corporation (the “Company”), and (“Indemnitee”). W I T N E S S E T H WHEREAS, the Company desires to retain and attract as its directors and officers the most capable persons available; WHEREAS, Indemnitee is an officer or director of the Company or of an entity in which the Company directly or indirectly owns an interest; WHEREAS, both the Company and Indemnitee recognize the risk of litigation and other claims being asserted against companies’ directors and officers; WHEREAS, the Restated Certificate of Incorporation, as amended, and Amended and Restated Bylaws of the Company (together, the “Charter Documents”) provide for indemnification and advancement of expenses for the Company’s officers and directors, and persons who serve at its request as officers and directors of other companies, and Indemnitee has served and continues to serve in such capacity in part in reliance on such provisions contained in the Charter Documents; and WHEREAS, in recognition of Indemnitee’s need for substantial protection against personal liability in order to enhance Indemnitee’s continued service to the Company in an effective manner, Indemnitee’s reliance on the Charter Documents, and in part to provide Indemnitee with specific contractual assurance that the provisions of the Charter Documents will be applicable to Indemnitee (regardless of, among other things, any amendment to or revocation of such Charter Documents, any change in the composition of the Company’s Board of Directors, or any acquisition transaction relating to the (Company), the Company desires to provide for the indemnification of and the advancement of expenses to Indemnitee to the fullest extent (whether partial or complete) permitted by Delaware law, pursuant to the terms and conditions of this Agreement. NOW, THEREFORE, in consideration of the mutual premises contained herein and of Indemnitee continuing to serve the Company directly or indirectly, at its request, and intending to be legally bound hereby, the parties hereto agree as follows: l. Certain Definitions: (a)“Change in Control” shall be deemed to have occurred if (i) any person becomes, after the date hereof, the “beneficial owner” (as defined in Rule 13d-3 of the Securities Exchange Act of 1934, as amended (the “1934 Act”), directly or indirectly, of securities of the Company representing 25%or more of the total voting power represented by the Company’s then outstanding Voting Securities; (ii) during any period of two consecutive years, individuals who at the beginning of such period constitute the Company’s Board of Directors (the “Board”) and any new director whose election by the Board or nomination for election by the Company’s stockholders (the “Stockholders”) was approved by a vote of at least two-thirds of the directors then still in office (who either were directors at the beginning of the period or whose election or nomination for election was previously so approved), cease for any reason to constitute a majority thereof; (iii) a merger or consolidation of the Company with any other corporation is approved, other than a merger or consolidation which would result in the Voting Securities of the Company outstanding immediately prior thereto continuing to represent (either by remaining outstanding or by being converted into voting securities of the surviving entity) at least 80% of the total voting power represented by the Voting Securities or the voting securities of such surviving entity outstanding immediately after such merger or consolidation; or (iv) a plan of complete liquidation of the Company or an agreement for the sale or disposition by the Company of all or substantially all the Company’s asset is approved by the Board and a majority of the Stockholders. (b)“Claim” shall mean any threatened, pending or completed action, suit or proceeding, or any inquiry or investigation, whether civil, criminal, administrative, or investigative and whether conducted by the Company or any other party. ( c )“Expenses” shall mean expenses (including attorneys’ fees), judgments, ERISA excise taxes or penalties, fines and amounts paid in settlement (including all interest, assessments and all other charges paid or payable in connection with or in respect of such expenses, judgments, fines, taxes, penalties or amounts paid in settlement), actually and reasonably incurred by Indemnitee in connection with an Indemnifiable Event. (d)“Indemnifiable Event” shall main any event or occurrence related to the fact that Indemnitee is or was a director, officer, employee, agent or fiduciary of the Company, or is or was serving at the request (expressed or implied) of the Company as a director, officer, employee, trustee, agent or fiduciary of another corporation, partnership, joint venture, employee benefit plan, trust or other enterprise, or by reason of anything done or not done by Indemnitee in any such capacity. (e)“Reviewing Party”shall mean any appropriate person or body consisting of a member or members of the Board or any other person or body appointed by the Board (including the Independent Counsel referred to in Section 3 below) who is not a party to the Claim for which Indemnitee is seeking indemnification. (f)“Voting Securities” shall mean any securities of the Company which vote generally in the election of directors. - 2 - 2. Basic Indemnification Arrangement. (a)In the event Indemnitee was, is or becomes a party to or witness or other participant in, or is threatened to be made a party to or witness or other participant in,a Claim by reason of (or arising in part out of) an Indemnifiable Event, the Company shall indemnify Indemnitee to the fullest permitted by Delaware law (as the same exists as of the date of this Agreement or hereafter may be amended) and as provided by this Agreement, as soon as written demand is presented to the Company, against any and all Expenses of such Claim. If so requested by Indemnitee, the Company shall advance (within five (5) business days of such request) any and all Expenses to Indemnitee before the final disposition of the Claim, upon receipt by the Company of an undertaking by or on behalf of Indemnitee to repay such advances if it shall be ultimately determined that Indemnitee is not entitled to be indemnified under this Agreement or otherwise (each an “Expense Advance”).The Company shall make all Expense Advances that Indemnitee’s defense counsel certifies by affidavit to the Company as be in reasonable and incurred in defending a Claim (including permissive and compulsory counterclaims and affirmative defenses). (b)Notwithstanding the foregoing, (i) the obligations of the Company under Section 2(a) shall be subject to the condition that the Reviewing Party shall not have determined (in a written legal opinion if the Independent Counsel (as defined below) is involved) that indemnification of Indemnitee would not be permitted under applicable law; provided, however, that to be effective any such denial of indemnification must be in a writing delivered to Indemnitee stating with particularity the reason or reasons for such denial; and (ii) the obligations of the Company to make Expense Advances pursuant to Section 2 (a) shall be subject to the condition that, if, when and to the extent that the Reviewing Party determines that indemnification of Indemnitee would not be permitted under applicable law, the Company shall be entitled to be reimbursed by Indemnitee (who hereby agrees to reimburse the Company) for all such amounts theretofore paid; provided, however, that if Indemnitee has commenced legal proceedings in a court of competent jurisdiction to secure a determination that Indemnitee should be indemnified underapplicable law, any determination made by the Reviewing Party that indemnification of Indemnitee would not be permitted shall not be binding and Indemnitee shall not be required to reimburse the Company for any Expense Advance until a final judicialdetermination is made with respect thereto. (c)If there has not been a Change in Control, the Reviewing Party shall be selected by the Board, and if there has been a Change in Control, the Reviewing Party shall be the Independent Counsel.If there has been no determination by the Reviewing Party or if the Reviewing Party determines that indemnification of Indemnitee or Expense Advances would not be permitted in whole or in part under applicable law, Indemnitee shall have the right to commence litigation, in any Delaware court having subject matter jurisdiction thereof and in which venue is proper, seeking an initial determination by the court or challenging any such determination by the Reviewing Party or any aspect thereof, and the Company hereby consents to service of process and to appear in any such proceeding.Any determination by the Reviewing Party otherwise shall be conclusive and binding on the Company and Indemnitee. - 3
